DETAILED ACTION
Applicant: TAGAWA, Motoki
Assignee: Canon Kabushiki Kaisha
Attorney: Caroline DO (Reg. No.: 47,529)
Filing: Amendment filed 05 July 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-16 and 18 are currently pending before the Office, claims 1, 3, 8, 11, 13, and 16 have been amended, and claim 17 has been cancelled.

Response to Arguments
Persuasive Arguments – Objections, “notification unit”, & Claims 11 & 15-17 Rejection
Applicant’s arguments, see Page 7, filed 05 July 2022, with respect to formality objections & claim 17 rejection have been fully considered and are persuasive in that the requested amendments have been made (Specification & Claim Objections), “notification unit” has been removed from the claims, claim 17 has been cancelled, and claims 11 & 15-16 have been amended to avoid cited art.  The objections of the Specification & Claims have been withdrawn, the interpretation of “notification unit” has been withdrawn, and the rejection of claim 17 has been rendered moot.  The rejections of claims 11 & 15-16 have been withdrawn, however, upon further consideration they are rejected in view of Tamura et al. & Hashimoto et al. JP 2014-230636 A, see below. 
Unpersuasive Arguments - §112(f) Interpretation, §112(b), §§102(a)(1)/103 Tamura Rejections
Applicant's arguments filed 05 July 2022 have been fully considered but they are not persuasive.
First, the Applicant “respectfully disagrees with the Examiner’s characterization of the claim language . . . [and the] Examiner’s invoking of U.S.C. §112(f) is improper [since] a claim limitation that does not use the phrase “means for” or “step for” will trigger a rebuttable presumption that §112(f) does not apply” and the Applicant further cites a “§112(f) Training” from 02 August 2013, a non-precedential BPAI decision1 Ex parted Robert D. Black (Appeal 2007-3884, 14 November 2007), and “Guidelines for §112” from 09 February 2011 to argue that the limitations interpreted under §112(f) failed to meet the 3-prong analysis (App. Arg., Pgs. 7-9).  The Examiner respectfully disagrees.  The limitations interpreted under §112(f) are specifically directed to “computer-implemented functional claim limitations” which are properly addressed under the Guidance published in the Federal Register, Vol. 84, No. 4, 07 January 2019, Pgs. 57-63 – “Examining Computer-Implemented Functional Claim Limitations for Compliance With 35 U.S.C. 112” and incorporated into MPEP §2181 I.  Here, the limitations interpreted under §112(f) meet the 3-prong analysis the limitations: (A) the limitations all include the nonce term “unit”, (B) units are followed by “configured to” or “that”, see MPEP §2181 I B. – “However, other linking words may be used, such as "so that" or "configured to", provided it is clear that the claim element is reciting a function. In certain circumstances, it is also not necessary to use a linking word if other words used with "means", or the generic placeholder, convey the function. Such words, however, cannot convey specific structure for performing the function or the phrase will not be treated as invoking 35 U.S.C. 112(f). For example, "ink delivery means", "module configured to deliver ink" and "means for ink delivery" could all be interpreted as claim elements that invoke 35 U.S.C. 112(f). See Signtech USA, 174 F.3d at 1356.”, and (C) the units are all configured to perform a “function”: output an image signal, determine which of a plurality of waiting modes is to be used, that suppresses a temperature rise, etcetera.  The Applicants appear to argue that the amendments to further require “at least one processor . . . a memory that stores a program . . . causes the at least one processor to function as:” recites sufficient structure to avoid interpretation under 35 U.S.C. §112(f), however the recitation of a general purpose computer or microprocessor is insufficient to satisfy structural requirements for mean-plus-function limitations since “the Federal Circuit has consistently required that the structure be more than simply a general purpose computer or microprocessor and that the specification must disclose an algorithm for performing the claimed function. See, e.g., Noah Systems Inc. v. Intuit Inc., 675 F.3d 1302, 1312, 102 USPQ2d 1410, 1417 (Fed. Cir. 2012); Aristocrat, 521 F.3d at 1333, 86 USPQ2d at 1239” see MPEP §2181.II.B..  The limitations accordingly are interpreted under 35 U.S.C. §112(f) with accompanying §112(b) issues over indefiniteness for a failure to include and identify structure in the Specification. Furthermore, the claim amendments raise new indefiniteness issues since it is unclear how “the at least one processor functions as: an image capturing unit”, see below.   
Second, the Applicant argues “it seems that whether or not unit 201 is operating correspond to a plurality of waiting modes.  Thus, Tamura merely discloses a technique for determining which offset data obtaining method is to be performed . . . based on whether or not that unit 201 is operating (waiting mode)” (App. Arg., Pg. 11-14).  The Examiner respectfully disagrees.  Tamura et al. discloses that a control module 150 including power control unit 152 (Tamura et al.: Fig. 2) monitors “operation time during power supply from the battery 142” (¶69), the control unit 150 also includes a temperature stabilizing unit monitoring unit 153 (Fig. 2) which “determines whether temperature stabilizing unit 201 effectively functions for the radiation imaging apparatus 1” (¶69), the power control unit 152 also communicates with the imaging apparatus control unit 151 whether “power is supplied from the external I/F 141 . . . or the battery 142” (¶70), the imaging apparatus control unit 151 “determines whether there has been already been non-exposure image data obtained” (Fig. 5; ¶¶77-82), and the imaging apparatus control unit 151 and power control unit 152 assess “operation time” the “apparatus operated on battery” to select an imaging mode (¶75 & Fig. 5 steps S503-S510).  Accordingly, the claimed determination unit (Fig. 2 control unit 150) “determines which of a plurality of waiting modes is to be used to make the image capturing unit wait” by assessing battery operation time, effectiveness of the temperature stabilizing unit 201, and assessing the presence of “non-exposure image data” by the imaging control unit 151 in order to determine which of a plurality of waiting modes is to be used.  The Applicants remaining arguments are found unpersuasive for similar reasoning, and the rejections of the claims under §§102(a)(1)/103 in view of Tamura et al. is maintained.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier, “unit” and “configured to” qualify as “generic placeholders”, see MPEP §2181 I., and the addition of limitations to “at least one processor” and “memory” fail to satisfy structural requirements for mean-plus-function limitations, see MPEP §2181.II.B..  Such claim limitation(s) is/are:
“an image capturing unit configured to output an image signal” in claim 1
“a determination unit configured to determine which of a plurality of waiting modes is to be used to make the image capturing unit wait” in claim 1 
“a temperature rise suppression unit that suppresses a temperature rise in the radiation imaging apparatus” in claim 7
“a communication unit configured to perform communication with the radiation imaging system” in claim 8
“a display unit configured to perform display that a time until an internal temperature of the radiation imaging apparatus is stabilized” and “a display unit configured to display which of the waiting modes has been determined by the determination unit” in claims 11 & 16, respectively.
“an identification unit configured to identify an installation location of the radiation imaging system” in claims 13-14.
“a display unit configured to display which of the waiting modes has been determined” and “a display unit configured to display whether the temperature of the image capturing unit is stably maintained” in claims 16-17, respectively.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The phrase “an image capturing unit configured to output an image signal” in claims 1-17 will be interpreted to correspond to the disclosed structure of at least one of: “a sensor panel”, “a plurality of pixels”, or “a plurality of photoelectric conversion elements” (Spec., ¶39).  For purposes of examination, the claimed “image capturing unit” must include at least one of the disclosed structural elements capable of capturing an image signal with a detector array, a photodetector array, a sensor panel, a plurality of pixels, or a plurality of photoelectric conversion elements.
The phrase “a determination unit configured to determine which of a plurality of waiting modes is to be used to make the image capturing unit wait” in claim 1-17 cannot be interpreted since there is no association between the structure and the function that can be found in the Specification, see §112(b) rejection below .  For purposes of examination, the claimed “determination unit” must include at least a processing unit, computer, control unit, or other information processing device to analyze waiting modes and instruct image capturing units.
The phrase “a temperature rise suppression unit that suppresses a temperature rise in the radiation imaging apparatus” in claim 7 will be interpreted to correspond to the disclosed structure of at least one of: “air cooling device”, “a water cooling device”, “a Peltier element”, or “a heat sink” (Spec., ¶31).  For purposes of examination, the claimed “temperature rise suppression unit” must include at least one of the disclosed structural elements capable of suppressing temperature rise or other devices that actively cool a radiation imaging apparatus.
The phrase “a communication unit configured to perform communication with the radiation imaging apparatus” in claim 8 will be interpreted to correspond to the disclosed structure of at least one of: “A communication unit which is capable of performing wireless communication can be included in each radiation imaging apparatus 110, and the radiation imaging apparatus 110 can exchange control signals such as a timing signal and the like and transfer image signals by wireless communication without the intervention of a cable.” (Spec., ¶34).  For purposes of examination, the claimed “communication unit” must include a device capable of performing wireless communication without a cable, e.g. a wireless router or wireless communication device.
The phrase “a notification unit configured to perform notification that the temperature of the image capturing unit is not stable” in claims 11 & 16 cannot be interpreted since there is no association between the structure and the function that can be found in the Specification, see §112(b) rejection below .  For purposes of examination, the claimed “notification unit” must include at least a processing unit, computer, control unit, or other information processing device to provide notifications via text, images, audible sounds, or vibration
The phrase “an identification unit configured to identify an installation location of the radiation imaging system” in claim 13 will be interpreted to correspond to the disclosed structure of at least one of: “For example, a proximity detection unit based on a short-range wireless communication unit or a magnetic sensor unit can be arranged in each holder so that the radiation imaging apparatus 110 can identify the holder in which the self-apparatus is installed and make a determination based on the information concerning the type of the holder set in advance in each radiation imaging apparatus. A camera can be included so that identification can be performed by using the camera. In this manner, each radiation imaging apparatus 110 can determine the waiting mode in accordance with the function and the environment of the image capturing system in which the self-apparatus is installed” (Spec., ¶55).  For purposes of examination, the claimed “identification unit” must include a short-range wireless communication unit, a magnetic sensor, a camera, or other device that determines proximity or an environmental detection unit.
The phrase “at least one of a display unit configured to display which of the waiting modes has been determined by the determination unit” or “a display unit configured to display whether the temperature of the image capturing unit is stably maintained” in claim 16 cannot be interpreted since there is no association between the structure and the function that can be found in the Specification, see §112(b) rejection below .  For purposes of examination, the display unit must include lights, a screen, a display device, or an indicator that provides a status or indication.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 includes the phrase “a radiation imaging system, comprising: at least one processor; and a memory that stores a program which, when executed by the at least one processor, causes the at least one processor to function as: an image capturing unit configured to output an image signal based on radiation transmitted through an object” which is indefinite since it is unclear how a “processor” and “memory” can “function as” “an image capturing unit” based on “radiation transmitted through an object” since “an image capturing unit” requires structure beyond a “processor” and “memory”, including a radiation source, radiation detection elements including solid state semiconductor detectors or scintillator/photodiode detectors, and other support structure as depicted in the instant application Figure 1.  Claims 2-16 inherit this rejection.
Claim 1 includes the claim limitation “a determination unit”, i.e. “a determination unit configured to determine which of a plurality of waiting modes is to be used to make the image capturing unit wait, wherein the determination unit makes a determination based on the acquisition mode of the offset data” and claim 16 includes the claim limitation: “at least one of a display unit configured to display which of the waiting modes has been determined”, which all invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The Specification merely discloses that “a determination unit 181” performs the function of determining the waiting mode, e.g. “The control unit 180 can include a determination unit 181 which determines the waiting mode to be used during a waiting operation and a temperature detection unit 186 for detecting the internal temperature of the radiation imaging apparatus 110” (Spec., ¶44).  However, there is no association between the structure and the function that can be found in the Specification and the addition of limitations to “at least one processor” and “memory” fail to provide sufficient detail to make clear how the claimed functions would be performed – resulting in a lack of definiteness.  Claims 2-16 inherit this rejection.  There is a similar lack of disclosure of corresponding structure for the limitations of “a display unit” in claim 16.  Therefore, the claims are indefinite and rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7, 9-10, 12-14, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tamura et al. (US Pub. 2018/0275075 A1).
Regarding claim 1, Tamura et al. discloses a radiation imaging apparatus (Fig. 1 apparatus 1) that is used in a radiation imaging system (apparatus 1 source 9 object 11 unit 110), comprising:
at least one processor (¶119 present invention can also be realized by a computer of a system or apparatus that reads out and executes computer executable instructions . . . computer may comprise one or more processors); and 
a memory (¶119 storage medium) that stores a program which, when executed by the at least one processor (¶119), causes the at least one processor to function as:
an image capturing unit (110; ¶35 photodetector array with a plurality of pixels) configured to output an image signal (output to circuit 113) based on radiation (10; ¶31 x-rays) transmitted through an object (11) and offset data which is acquired by a plurality of acquisition modes (¶34) and used for correcting the image signal (Fig. 5); and

    PNG
    media_image1.png
    503
    1052
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    511
    337
    media_image2.png
    Greyscale

a determination unit (150) configured to determine which of a plurality of waiting modes (¶¶44-51 – one waiting mode relies on external interface (I/F) power supply and another waiting mode relies on a battery which requires waiting to assess battery time) is to be used to make the image capturing unit wait (Fig. 5 – if external I/F and temperature stabilizing unit 201 is effective vs. assessing battery time waiting),
wherein the determination unit (150) makes a determination based on the acquisition mode of the offset data (Fig. 2 unit 150; Fig. 5; ¶¶68-85 control unit 150 assesses battery operation time, effectiveness of the temperature stabilizing unit 201, and assesses the presence of “non-exposure image data” by the imaging control unit 151 in order to determine which of a plurality of waiting modes is to be used).

Regarding claim 2, Tamura et al. further discloses wherein the plurality of waiting modes include a first waiting mode (¶¶44-51 – one waiting mode relies on external interface (I/F) power supply) and a second waiting mode (¶¶44-51 – the another waiting mode relies on a battery which requires waiting to assess battery time) which has lower power consumption than the first waiting mode (¶45 when the image processing unit 121 obtains offset correction data before imaging for a radiation image of an object, the power consumption increases; ¶47 – when power is supplied by the battery the instructions alternate between performing imaging and obtaining offset correction data).
Regarding claim 3, Tamura et al. further discloses wherein the plurality of acquisition modes include a first acquisition mode in which the offset data is acquired in immediately before or immediately after image capturing of the object each time the image capturing is performed (Fig. 5 steps S502-S505 – offset data S505 obtained after radiation image S504) and a second acquisition mode in which the offset data is acquired in advance before the image capturing of the object (Fig. 5 steps S508-S510 – offset data S509 obtained before radiation image S510).
Regarding claim 4, Tamura et al. further discloses wherein in a case in which the radiation imaging system has an arrangement in which the offset data can be acquired by the second acquisition mode (Fig. 5 steps S508-S510), the determination unit determines to cause the image capturing unit to wait in the first waiting mode (Fig. 5 – the second acquisition mode happens when the external power is connected to the temperature stabilization unit or the battery is sufficiently charged to lead to steps S508-S510).
Regarding claim 5, Tamura et al. further discloses wherein in a case in which the radiation imaging system has an arrangement to stably maintain a temperature of the image capturing unit (Fig. 5 step S502 yes leads to first waiting mode steps S508-S510), the determination unit determines to cause the image capturing unit to wait in the first waiting mode (Fig. 5 steps S508-S510).
Regarding claim 6, Tamura et al. further discloses wherein in a case in which the radiation imaging system includes a radiation source (9) that allows moving-image capturing (¶9 – method (2) allows for moving-image capturing; ¶45 method (2) occurs with higher power consumed in the first waiting period), the determination unit (150) determines to cause the image capturing unit (110) to wait in the first waiting mode (¶45).
Regarding claim 7, Tamura et al. further discloses  wherein in a case in which the radiation imaging system (Fig. 1 apparatus 1 source 9 object 11 unit 110) includes a temperature rise suppression unit (201) that suppresses a temperature rise in the radiation imaging apparatus (¶50 temperature stabilizing unit 201 can be formed from either or both of a Peltier element and a heat pipe), the determination unit (150) determines to cause the image capturing unit to wait in the first waiting mode (Fig. 5 step S502 when yes it leads to first waiting period steps S508-S510).
Regarding claim 9, Tamura et al. further discloses wherein in a case in which the radiation imaging system (Fig. 1 apparatus 1 source 9 object 11 unit 110) includes a radiation shielding unit (temperature stabilizing unit 201 would provide at least some radiation shielding) on a side opposite (unit 204 on bottom of radiation imaging apparatus 1) to the side in which the radiation enters (10) the radiation imaging apparatus (1), the determination unit (150; Fig. 5) determines to cause the image capturing unit to wait in the first waiting mode (Fig. 5 – the second acquisition mode and the first waiting mode happen when the external power is connected to the temperature stabilization unit or the battery is sufficiently charged to lead to steps S508-S510; ¶45).
Regarding claim 10, Tamura et al. further discloses wherein in a case in which the radiation imaging apparatus receives an instruction (¶30 – user may input instructions) to acquire the offset data by the second acquisition mode (Fig. 5 steps S508-S510) when the image capturing unit (1) is waiting in the second waiting mode (¶¶45-47 – battery used for lower power operation), the determination unit (150) determines to cause the image capturing unit to wait in the first waiting mode (¶¶44-51 – switching to external (I/F) power supply to perform second acquisition mode in the first waiting mode).
Regarding claim 12, Tamura et al. further discloses wherein the radiation imaging apparatus (1) identifies the acquisition mode of the offset data (Fig. 5) set in advance (¶30 – user may select modes in advance) in the radiation imaging system (Fig. 1) in which the radiation imaging apparatus (1) is installed, and the determination is performed based on the identified acquisition mode (Fig. 5; ¶30).
Regarding claims 13-14, Tamura et al. further discloses the apparatus wherein the program (¶119) further causes the at least one processor to function as: an identification unit (¶42 temperature stabilizing unit monitoring unit 153 determines whether the radiation imaging apparatus 1 is connected to the temperature stabilizing unit 201, based on proximity detection by a magnetic sensor, near field communication using an RF tag, or a continuity check by electric contact. ) configured to identify an installation location (¶42 – determines if installed at location) of the radiation imaging system (1), wherein the determination (Fig. 5) is performed based on information of the identified installation location (¶42) (claim 13) and wherein the identification unit includes at least one of a short-range wireless communication unit (Fig. 1 communication module 130; Fig. 2 wireless communication unit 131; ¶42 – may determine, via wireless or wired communication) and a magnetic sensor (¶42 magnetic sensor) (claim 14).
Regarding claim 18, Tamura et al. discloses a control method of a radiation imaging apparatus  (Fig. 1 apparatus 1) that includes a plurality of waiting modes (Fig. 5; ¶¶44-51 – one waiting mode relies on external interface (I/F) power supply and another waiting mode relies on a battery which requires waiting to assess battery time), the method comprising:
outputting an image signal (output to circuit 113) based on radiation (10; ¶31 x-rays) transmitted through an object (11) and offset data which is acquired by a plurality of acquisition modes (¶34) and used for correcting the image signal (Fig. 5); and

    PNG
    media_image3.png
    463
    967
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    477
    314
    media_image4.png
    Greyscale

determining, based on the acquisition mode of the offset data (Fig. 5; ¶¶68-85 – if unit 201 & external power operating then offset data (S509) is obtained first and then radiation image (S510), if unit 201 is not effective & battery time hits threshold then an image (S504) is obtained and then offset data (S505)), which of the plurality of waiting modes (¶¶44-51) is to be used to perform a waiting operation (Fig. 5 – if external I/F and temperature stabilizing unit 201 is effective vs. assessing battery time waiting). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamura et al. (US Pub. 2018/0275075 A1).
Regarding claim 8, Tamura et al. discloses the apparatus according to claim 3, and further discloses the apparatus wherein the program (¶119) further causes the at least one processor to function as: a communication unit (Figs. 1-2 communication module 130) configured to perform communication (¶76 – wireless communication between imaging system and controller) with the radiation imaging system (Figs. 1-2), the communication unit (130) is set to perform wireless communication (Fig. 2 unit 131), and the determination unit determines to cause the image capturing unit to wait in the second waiting mode since it consumes less power (¶¶44-51 – less power consumed in second waiting period since it is using battery).  

    PNG
    media_image5.png
    387
    809
    media_image5.png
    Greyscale

However, Tamura et al. fails to specifically disclose the determination unit causing the image capturing unit to wait in the second waiting mode in a case in which the communication unit is set to perform wireless communication.
In view of the ability to use less power in the second waiting period as is disclosed in Tamura et al. at Paragraphs 44-51, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to operate in a lower power consumption mode when utilizing wireless communication since a unit using wireless communication is convenient to use in areas that are far from power outlets or convenient power sources.

Claims 11 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamura et al. as applied to claims 3 and 1, respectively above, and further in view of Hashimoto et al. (JP 2014-230636 A).
Regarding claim 11, Tamura et al. discloses the apparatus according to claim 3, and further discloses determining if a temperature stabilizing unit is effective (Fig. 5 step S502) and discloses providing the external interface power supply (Fig. 2 supply 141) when the image capturing unit is waiting in the first mode (¶¶44-51) and a display unit (Tamura et al.: Fig. 1 display 3; ¶53 - user views and selects modes).  However, it fails to perform display  that a time until an internal temperature is stabilized.  
In a related field of endeavor, Hashimoto et al. discloses a radiation imaging apparatus (Hashimoto et al.: Fig. 1 imaging apparatus 100) including a display unit (116) configured to perform display that a time until an internal temperature (Fig. 7 time to 90% stabilization ΔT90, time to 70% stabilization ΔT70, and time to 50% stabilization ΔT50 are calculated; Pg. 4) of the radiation imaging apparatus (100) is stabilized in a case in which the internal temperature (current temperature TB) of the radiation imaging apparatus (100) is not stable when the image capturing unit is waiting in a waiting mode (TB). 

    PNG
    media_image6.png
    333
    789
    media_image6.png
    Greyscale

In view of the ability to estimate and display the three types of waiting times corresponding to different stages of stabilization it is possible to approximately set the time required to start imaging as is disclosed in Hashimoto et al. at Figures 1 & 7 and Page 3, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hashimoto et al. with the teachings of Tamura et al. to provide estimations to approximate the time required to start imaging based on different future levels of internal temperatures.

Regarding claim 15, Tamura et al. and Hashimoto et al. further disclose wherein the determination unit makes the determination by detecting the arrangement of the radiation imaging system (Tamura et al.: Fig. 5 – determining if temperature is stable involves connection to external power which results in determination; Hashimoto et al.: Pg. 1 – estimates the temperature/stable state after turning ON) to which the radiation imaging apparatus is connected (Tamura et al.: Fig. 5 – determining if temperature is stable involves connection to external power; Hashimoto et al.: Fig. 7; Pg. 1; Pg. 4).
Regarding claim 16, Tamura et al. and Hashimoto et al. further disclose the apparatus further comprising: a display unit (Tamura et al.: Fig. 1 display 3; ¶53 - user views and selects modes; Hashimoto et al.: Figs. 1 & 7 display 116) configured to display which of the waiting modes (Hashimoto et al.: Pg. 3 - stabilization waiting time display window generation unit 121 includes the three types of waiting times estimated by the stabilization waiting time estimation unit 119 and the temperatures detected by the temperature sensors 111 and 113 as shown in FIG. A waiting time display window is generated) has been determined by the determination unit (Tamura et al.: Fig. 1 display 3; ¶53).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ikeda (US Pub. 2005/0078793) – which discloses an offset data calculation means for x-ray imaging (Ikeda: Fig. 1) including selection of a plurality of modes by an offset correction means (¶33) which may vary depending on temperature rise in the imaging panel (¶34).

    PNG
    media_image7.png
    576
    648
    media_image7.png
    Greyscale

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY SCOTT VALENTINER whose telephone number is (571)272-7504. The examiner can normally be reached M-F / 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/JEREMY S VALENTINER/Examiner, Art Unit 2884                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Ex parte Robert D. Black does not appear in the list of PTAB/BPAI precedential decisions on the uspo.gov website, see https://www.uspto.gov/patents/ptab/decisions-and-opinions/precedential